Plaintiff in error, hereinafter called *Page 40 
defendant, was convicted in the district court of Oklahoma county of larceny of an automobile, and was sentenced to serve a term of ten years in the state penitentiary.
Judgment was entered in September, 1932, and the appeal was lodged in this court in March, 1933. No briefs in support of the appeal have been filed, and no appearance was made at the time the case was assigned for oral argument. The testimony sustains the judgment, and no fundamental error is made to appear.
The case is affirmed.